I am in accord with the opinion of Mr. Justice WIEST.
Respondent (except for bail allowed by the magistrate) is in jail by reason of an indictment and arrest whereby he is charged with the commission of a felony. He is also in jail (except for the bail allowed by this court pending review) for contempt of court for refusing to give testimony relative to the very offense with which he is charged.
The special prosecutor contends that the manner or character in which respondent is brought before the grand jury to be interrogated is unimportant.
The prosecutor in the case of In re Harrand, 254 Mich. 584, contended likewise.
If we follow the decision of this court, as expressed by Justice FEAD in the Harrand Case, we must hold that respondent is entitled to testify with the freedom and rights of a witness, assured of the statutory immunity, and that it is important to him, to the public, and to the person he may accuse, that he shall not be required to give evidence " 'under the shadow of a policeman's club' or a sentence to jail."
SHARPE and WIEST, JJ., concurred with CHANDLER, J. *Page 291